Citation Nr: 1454845	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 17, 2003, for the grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1988 and again from March 1992 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for paranoid schizophrenia and assigned a 50 percent evaluation, effective April 17, 2009.  The Veteran disagreed with the effective date and the current appeal ensued.  

In July 2011, the Board remanded the issues of entitlement to earlier effective date for service connection for schizophrenia.  No statement of the case (SOC) had been provided for this claim after the RO granted service connection and assigned an effective date and the Veteran filed a notice of disagreement (NOD).   See Manlincon v. West 12 Vet. App. 238, 240-41 (1999).  Thereafter, a SOC was issued by the RO and the Veteran perfected the appeal as to the issue shown on the title page herein.  


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for a psychiatric disorder in December 1992.  

2.  By rating decision of August 1993, service connection for delusional disorder was denied.  

3.  The Veteran was notified of the denial for service connection for delusional disorder in August 1993.  No claim was filed within one year of notice of the denial and the claim became final.  

4.  The Veteran filed to reopen the claim for service connection for a psychiatric disorder in October 1998.  

5.  By rating decision of September 1999, the RO found that new and material evidence was not submitted to reopen the claim for service connection for a psychiatric disorder.  Notice was sent to the Veteran the next month in October 1999.  A NOD was filed in January 2000, and a SOC was sent to the Veteran in March 2000.  

6.  An untimely Substantive Appeal (VA Form 9) was received by VA on November 29, 2000.  

7.  Received on December 20, 2000, was the Veteran's request that his claim for service connection for a psychiatric disorder be reopened.  

8.  Evidence sufficient to reopen the claim for service connection for paranoid schizophrenia was received in connection with the Veteran's December 20, 2000 request to reopen the claim.  


CONCLUSION OF LAW

The criteria for an effective date of December 20, 2000, and no earlier, for the grant of service connection for paranoid schizophrenia have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.151, 3.155(a), 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

At the outset, it is important to note that the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Effective Date for the Grant of Service Connection 

The Veteran seeks an effective date prior to April 17, 2003, for the grant of service connection for paranoid schizophrenia.  The Veteran contends that the effective date for service connection for paranoid schizophrenia should be taken back prior to April 17, 2003, to when he first filed a claim for service connection for a psychiatric disorder.  

At the outset, it is important to note that the Veteran has filed claims for service connection for a psychiatric disorder, a delusional disorder, and paranoid schizophrenia.  The Board has determined that case law indicates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and the evidence that shows that the Veteran has been diagnosed with various psychiatric disorders throughout the claim, the Board has generally characterized the disability as any of the aforementioned.  

By way of history, the Veteran filed a claim for service connection for a psychiatric disorder in December 1992.  His service treatment records were reviewed and a VA examination conducted in January and February 1993 was performed.  The examiner found that based on his examination of the Veteran, he was in full remission of any psychotic symptoms.  

By rating decision of August 1993, service connection for a delusional disorder was denied.  The Veteran was notified of this decision in a letter of the same month.  He was notified of his appellate rights, and the record shows that he did not file a NOD with the determination within one year of receipt of notice of the denial.  He also did not submit any additional evidence in support of his claim prior to the expiration of the one-year period.  As such, the claim became final.  

The Veteran filed to reopen the claim for a psychiatric disorder in October 1998.  Attached with the Veteran's request to reopen the claim, he submitted a medical statement from J.M.G., MD, in support of his claim.  This medical statement related the Veteran's inability to work due to his psychiatric disorder.  He did not indicate how or if the Veteran's psychiatric disorder was related to service.  During the appeal period, several psychiatric examinations, including one connected with a claim for Social Security benefits indicates that the Veteran has a psychiatric disability, but none associated his psychiatric illness with service.  

By rating decision of September 1999, the RO did not find new and material evidence to reopen the claim for service connection for a psychiatric disorder.  Notice was sent to the Veteran the next month in October 1999.  A NOD was filed in January 2000, and a SOC was sent to the Veteran in March 2000.  A VA Form 9 was received by VA on November 29, 2000, which was determined by the RO to be untimely.  He was given the opportunity to appeal the timeliness of his appeal which he did not do.  

On December 20, 2000, the Veteran submitted a statement in support of his claim.  He indicated, in pertinent part, that he had not received a VA Form 9 in connection with his most recent appeal.  He asked that there be a waiver on his time limit, and if not, to reopen his claim.  He also associated new medical evidence from his doctor, Dr. J.M.G. in support of his claim.  

On April 17, 2003, the Veteran submitted another statement requesting that his claim for service connection for a mental disorder be reopened based upon new and material evidence.  

In November 2007, the Board considered additional evidence which had not been previously considered by the RO at the time of the September 1999 denial, but when considered by itself or in connection with evidence previously assembled , related to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, to include a delusional disorder and schizophrenia, and raised a reasonable possibility of substantiating the claim.  Of most import is that the opinions of D.A.M, M.Ed., and Dr. J.M.G., were specifically noted by the Board to establish a plausible nexus to service, and related unestablished facts necessary to substantiate the claim-namely, the onset of disability and exacerbation in service.  The Board reopened the claim and remanded the claim to the RO for further development.

By rating decision of February 2009, service connection for paranoid schizophrenia was granted, effective April 17, 2003, the stated last request from the Veteran to reopen his claim.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a NOD within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1) , that decision becomes final and binding, and the claim may not thereafter be reopened or allowed except upon the submission of new and material evidence or a showing that the prior final and binding decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105(a).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

The date of the filing of a claim is controlling in effective-date determinations.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999).  The effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995). See also Brannon v. West, 12 Vet. App. 32, 135 (1998).  

In this case, the Veteran was denied service connection for a psychiatric disorder in August 1993.  He was notified of the denial and did not file a notice of disagreement within one year of notification of the denial.  He also did not submit any additional evidence in support of his claim within that one-year period.  See 38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2011).  Therefore, the Board finds that the August 1993 rating decision became final upon expiration of the one-year period after notice of that decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2013) (A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits).  

The Veteran filed to reopen service connection for a psychiatric disorder in October 1998.  By rating decision of September 1999, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for a psychiatric disorder.  Notice was sent the next month in October 1999.  Although the Veteran filed a NOD and a SOC was issued, his substantive appeal was received in November 2009, and was untimely.  An appeal consists of a timely filed NOD in writing and, after a SOC, a timely filed substantive appeal.  See 38 C.F.R. § 20.200.  The Veteran was notified by letter in December 2000, that his VA Form 9 was untimely, and he was given the opportunity to appeal the timeliness of his substantive appeal.  He did not do so.  However, in a December 2000 letter, the Veteran requested that his time limits be waived, and if that was not possible, that his claim for service connection be reopened, based on new evidence he submitted with the claim.  That evidence, a medical opinion, provided by Dr. J.M.G., was the same medical opinion that was used by the Board to reopen the Veteran's claim in November 2007, and ultimately resulted in the grant of service connection for paranoid schizophrenia.  

The December 20, 2000 statement was an informal claim to reopen the claim for service connection for a psychiatric disorder.  Since the evidence submitted with the informal claim ultimately was used by the Board to reopen the claim, and ultimately resulted in a grant of service connection, the earliest effective date for the grant of service connection for paranoid schizophrenia is December 20, 2000, and no earlier.  

It is important to note that the Veteran had previously submitted claims for service connection for a psychiatric disorder in December 1992 and to reopen that claim in October 1998.  However, both of those claims were denied, and were not appealed within one year of the dates of denial; therefore, they both became final.  When a decision is final, only a request for a revision premised on clear and unmistakable error can result in the assignment of an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  That issue was not raised by the Veteran or his representative, and therefore, is not before the Board for adjudication.  

						(CONTINUED ON NEXT PAGE)

ORDER

An effective date of December 20, 2000, and no earlier,  for the grant of service connection for paranoid schizophrenia is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


